SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: [ ] Preliminary Information Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) [X] Definitive Information Statement CARDINAL RESOURCES, INC. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box) [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: CARDINAL RESOURCES, INC. 201 Penn Center Blvd., Ste. 401 Pittsburgh, Pennsylvania 15235 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. This Information Statement is first being furnished on or about November 20, 2015 to the holders of record as of the close of business on November 20, 2015 of the common stock of Cardinal Resources, Inc., a Nevada corporation (the “Cardinal Resources”). The Board of Directors of Cardinal Resources and 8 stockholders holding an aggregate of 80,264,440 shares of common stock issued and outstanding as of November 6, 2015, have approved and consented in writing to the action described below.Such approval and consent constitute the approval and consent of a majority of the total number of shares of outstanding common stock and are sufficient under the Nevada Revised Statutes (“NRS”) and Cardinal Resources’s Articles of Incorporation and Bylaws to approve the actions.Accordingly, the actions will not be submitted to the other stockholders of Cardinal Resources for a vote, and this Information Statement is being furnished to stockholders to provide them with certain information concerning the action in accordance with the requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the regulations promulgated thereunder, including Regulation 14C. ACTIONS BY BOARD OF DIRECTORS AND CONSENTING STOCKHOLDER GENERAL Cardinal Resources will pay all costs associated with the distribution of this Information Statement, including the costs of printing and mailing. Cardinal Resources will reimburse brokerage firms and other custodians, nominees and fiduciaries for reasonable expenses incurred by them in sending this Information Statement to the beneficial owners of Cardinal Resources’s common stock. Cardinal Resources will only deliver one Information Statement to multiple security holders sharing an address unless Cardinal Resources has received contrary instructions from one or more of the security holders. Upon written or oral request, Cardinal Resources will promptly deliver a separate copy of this Information Statement and any future annual reports and information statements to any security holder at a shared address to which a single copy of this Information Statement was delivered, or deliver a single copy of this Information Statement and any future annual reports and information statements to any security holder or holders sharing an address to which multiple copies are now delivered.You should direct any such requests to the following address:Cardinal Resources, Inc., 201 Penn Center Blvd., Ste. 401, Pittsburgh, Pennsylvania 15235, Attn: Kevin Jones, Chief Executive Officer.Mr. Jones may also be reached by telephone at (412) 374-0989. INFORMATION ON CONSENTING STOCKHOLDER Pursuant to Cardinal Resources’s Bylaws and the Nevada Revised Statutes (“NRS”), a vote by the holders of at least a majority of Cardinal Resources’s outstanding capital stock is required to effect the action described herein.Cardinal Resources’s Articles of Incorporation, as amended, does not authorize cumulative voting.As of the record date, Cardinal Resources had 142,234,632 shares of common stock issued and outstanding.The voting power representing not less than 71,117,317 shares of common stock is required to pass any stockholder resolutions.The consenting stockholders are the record and beneficial owner of 80,264,440 shares of common stock, which represents approximately 52.8% of the issued and outstanding shares of Cardinal Resources’s common stock.Pursuant to Chapter 78.320 of the NRS, the consenting stockholders voted, with the Board of Directors, in favor of the actions described herein in a joint written consent, dated November 6, 2015.No consideration was paid for any consent.The consenting stockholders’ names, affiliation with Cardinal Resources, and their beneficial holdings are as follows: Name Affiliation Shares of Common Stock Beneficially Held Percentage Kevin Jones (1) President, Chief Executive Officer, Chief Financial Officer, Treasurer, Secretary, Director, and greater than 10% holder of common stock % Barbara Jones (1) Executive Vice President –Sustainable Systems % Carol McKee Not an affiliate. % Jason Sundar Not an affiliate. % Benjamin Conde Not an affiliate. % Adrian James Not an affiliate. % Joyce O’Connor Not an affiliate. % Peter Nalle Not an affiliate. * TOTALS % (1) Kevin Jones and Barbara Jones are husband and wife. *Less than 1%. INTEREST OF CERTAIN PERSONS IN OR OPPOSITION TO MATTERS TO BE ACTED UPON None. PROPOSALS BY SECURITY HOLDERS None. DISSENTERS RIGHTS OF APPRAISAL None. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth, as of November 6, 2015, certain information regarding the ownership of Cardinal Resources’s capital stock by each director and executive officer of Cardinal Resources, each person who is known to Cardinal Resources to be a beneficial owner of more than 5% of any class of Cardinal Resources’s voting stock, and by all officers and directors of Cardinal Resources as a group.Unless otherwise indicated below, to Cardinal Resources’s knowledge, all persons listed below have sole voting and investing power with respect to their shares of capital stock, except to the extent authority is shared by spouses under applicable community property laws. Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission (“SEC”) and generally includes voting or investment power with respect to securities.Shares of common stock subject to options, warrants or convertible securities exercisable or convertible within 60 days of November 6, 2015 are deemed outstanding for computing the percentage of the person or entity holding such options, warrants or convertible securities but are not deemed outstanding for computing the percentage of any other person, and is based on 142,234,632 shares of common stock issued and outstanding on a fully diluted basis, as of November 6, 2015. Name and Address of Beneficial Owner (1) Amount and Nature of Beneficial Ownership Percent of Class (2) Kevin Jones (3)(4); President, Chief Executive Officer, Chief Financial Officer, Treasurer, Secretary, Director, and greater than 10% holder of common stock 32,075,044 % Barbara Jones; Executive Vice President –Sustainable Systems (4)(5) % Carol McKee % Jason Sundar % Benjamin Conde % Joyce O’Connor; Executive Vice President – Services (6) % All officers and directors as a group (2 persons) % (1)Unless otherwise noted, the address of each person listed is c/o Cardinal Resources, Inc., 201 Penn Center Blvd., Ste. 401, Pittsburgh, Pennsylvania 15235. (2)This table is based on 142,234,632 shares of common stock issued and outstanding on November 6, 2015. (3)Appointed President, Chief Executive Officer, Chief Financial Officer, Treasurer, Secretary, and a Director on November 22, 2013. (4) Kevin Jones and Barbara Jones are husband and wife. (5)Appointed Executive Vice President –Sustainable Systems January 1, 2014. (6) Not an executive officer of Cardinal Resources. EXECUTIVE COMPENSATION The following tables set forth certain information about compensation paid, earned or accrued for services by our President and all other executive officers (collectively, the “Named Executive Officers”) in the fiscal years ended December 31, 2014 and 2013: Summary Compensation Table Name and Principal Position Year Salary Bonus Stock Award ($)* Option Awards ($)* Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation All Other Compensation Total Kevin Jones (1) $ -0- -0- -0- -0- -0- -0- $ $ -0- -0- -0- -0- -0- -0- $ Barbara Jones (2) -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- (1)Appointed President, Chief Executive Officer, Chief Financial Officer, Treasurer, Secretary, and a Director on November 22, 2013. (2)Appointed Executive Vice President –Sustainable Systems onJanuary 1, 2014. Employment Agreements Cardinal Resources has no employment agreements or other agreements with any officer. Other Compensation There are no annuity, pension or retirement benefits proposed to be paid to officers, directors, or employees of our company in the event of retirement at normal retirement date as there was no existing plan as of December 31, 2014 provided for or contributed to by our company. Director Compensation The following table sets forth director compensation as of the fiscal year ended December 31, 2014: Name Fees Earned or Paid in Cash ($) Stock Awards ($) Option Awards ($) Non-Equity Incentive Plan Compensation($) Nonqualified Deferred Compensation Earnings ($) All Other Compensation($) Total ($) Kevin Jones (1) -0- -0- -0- -0- -0- -0- -0- (1)Appointed President, Chief Executive Officer, Chief Financial Officer, Treasurer, Secretary, and a Director on November 22, 2013. There has been no compensation awarded to, earned by, or paid to directors by any person for services rendered in all capacities to us for the fiscal period ended December 31, 2014 and through November 6, 2015. Directors of our company who are also employees do not receive cash compensation for their services as directors or members of the committees of the Board of Directors. All directors may be reimbursed for their reasonable expenses incurred in connection with attending meetings of the Board of Directors or management committees. Outstanding Equity Awards at Fiscal Year-End The following table sets forth certain information concerning outstanding stock awards held by the Named Executive Officers and our directors as of the fiscal year ended December 31, 2014: Option Awards Stock Awards Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) Option Exercise Price ($) Option Expiration Date Number of Shares or Units of Stock That Have Not Vested (#) Market Value of Shares or Units of Stock That Have Not Vested ($) Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other Rights That Have Not Vested (#) Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested ($) Kevin Jones (1) -0- -0- -0- $
